Citation Nr: 0603345	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971 and from November 1990 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  An unappealed rating decision in January 1995 denied the 
veteran's claim of entitlement to service connection for 
impotence (erectile dysfunction).

2.  Evidence submitted since that January 1995 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for erectile dysfunction.  

3.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged 
stressors in service.

4.  The medical evidence of record also does not contain a 
diagnosis of PTSD.

CONCLUSIONS OF LAW

1.  The January 1995 rating decision is final.  The 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for erectile dysfunction is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2005).

2.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
June 2001 of procedural developments regarding his claims.  
This letter advised that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (i.e., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  Further, the rating decision appealed and 
the statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  The 
duty to notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified records from non-VA medical sources that 
must be obtained.  He also was advised what evidence VA had 
requested and notified in the SOC of what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  A review of the record reveals that the veteran 
was provided notice of the VCAA in June 2001, so prior to the 
initial adjudication of his claims by rating decision in 
September 2002.  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2005).



VA's General Counsel, however, held in VAOPGCPREC 1-2004 
(Feb. 24, 2004) that the "fourth element" requirement of 
Pelegrini I was non-binding obiter dictum.  Id. at 7.  This 
is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially identical.  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the VCAA notice letter of 
June 2001 that was provided to the veteran does not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claims.  The 
VCAA letter requested him to provide or identify any evidence 
to support his claims.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice. The burden is on the claimant in such a 
situation to show that prejudice actually exists).



1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
erectile dysfunction.  

Relevant laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran's claim to reopen 
was received in March 2001, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001), which will be set forth in the paragraph immediately 
following.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the January 1995 rating decision in question, 
the evidence of record consisted of the veteran's service 
medical records, as well as post-service VA and private 
medical records dated from 1990 to 1994, a private 
physician's statement dated in August 1994 and a January 1993 
VA examination report.  The RO denied the claim for service 
connection for impotence, in essence, because the evidence 
did not show the condition was related to service.  He did 
not appeal that decision, so it is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In March 2001, the veteran applied to reopen the claim for 
service connection for erectile dysfunction.  

Analysis

As explained above, the present inquiry is whether any of the 
additionally received evidence bears directly and 
substantially upon the specific matter under consideration - 
namely, whether it suggests the veteran's erectile 
dysfunction is related to his military service.

The evidence received since the January 1995 rating decision 
in question consists of VA and private medical records dated 
from 1992 to 2001.  

This additional evidence includes copies of VA medical 
records dated from 1990 to 1992 and private medical records 
dated in December 1993 and January 1994.  But this evidence 
is duplicative as it was already part of the record at the 
time of the previous final determination.  Therefore, it is 
not "new" evidence for consideration.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

While the remainder of the additional evidence may be 
considered "new," in that it was not of record at the time 
of the prior determination, for reasons explained below it 
still is not "material".  So it, too, cannot be used as 
grounds for reopening the claim.

The vast majority of this newly received evidence pertains to 
treatment for unrelated conditions, such as a cyst on the 
forehead, bronchitis, and suspected pneumonia.  Thus, these 
records have no bearing on the claim for erectile 
dysfunction, i.e., they are not material to this claim.

The additional private treatment records likewise are not 
material because they do not suggest or otherwise show the 
veteran's erectile dysfunction is related to his military 
service.  In fact, the only records dealing with his erectile 
dysfunction are those from Greenwood Urological Association 
dated between 1993 and 1999.  


And these records only show treatment for impotence without 
suggesting any relationship between this condition and the 
veteran's military service.  That is, the records reflect no 
indication that impotence was incurred in service.  The Court 
has held that medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  The additional medical evidence is therefore not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1995 and, therefore, are not 
new and do not serve to reopen his claim.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, such lay statements as to 
medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
his erectile dysfunction to service.  It is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Consequently, because the additionally received evidence is 
not supportive of the proposition that erectile dysfunction 
was incurred in service, the additional evidence cited is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  See 38 C.F.R. § 3.156 
(2001).  So the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
erectile dysfunction is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for erectile dysfunction is not reopened 
and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform him of the evidence necessary 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  In particular, he should submit competent 
medical evidence relating his erectile dysfunction to his 
military service.  See 38 U.S.C.A. § 5107(a) [it is the 
responsibility of the claimant to support a claim for VA 
benefits].  See, too, Hickson v. West, 11 Vet. App. 374, 378 
(1998) and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  In 
the absence of new and material evidence to reopen the claim, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

2.  Entitlement to service connection for PTSD.  

Relevant laws and regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in- service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2005).

With regard to the second PTSD criterion, evidence of 
stressors in service, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, on the other hand, a determination is made the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

In this case, the record does not show the veteran currently 
suffers from PTSD.  VA and private medical records dated from 
1992 to 2001 reflect no diagnosis of this condition.  Indeed, 
nowhere in the record is there a competent medical diagnosis 
of PTSD.

Private medical records in 1993 and 1994 contain a diagnosis 
of major depression.  This is the only psychiatric diagnosis 
of record.  In order to be considered for service connection, 
a claimant must first have proof of the disability alleged.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  Despite a VCAA request from the RO, the veteran has 
not submitted any evidence pertaining to diagnosis and 
treatment of PTSD.  In the absence of diagnosed PTSD, service 
connection may not be granted.  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, service connection 
for PTSD must be denied on this basis alone.

Moreover, with respect to element (2), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's complaints relative to 
his PTSD to his military service.  The same is true of his 
major depression.  In the absence of a current diagnosis of 
PTSD, a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
3.159(c)(4).  To the extent the veteran, himself, is 
attempting to provide a nexus between his claimed 
disabilities and his military service, his mere allegations 
are not probative of this purported link.  See Espiritu, 2 
Vet. App. at 494; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Accordingly, the Board finds that element 
(2) above also has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board observes there is no evidence 
that the veteran participated in combat.  His awards and 
decorations do not include any indication of combat status, 
and there is no objective evidence or record indicating he 
participated in combat.  Accordingly, the Board concludes 
that combat status has not been demonstrated in this case and 
presumptions provided for combat veterans are not applicable.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).



Because the veteran did not engage in combat, the law 
requires independent corroboration of his alleged stressors.  
His lay statement alone is not enough to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 
supra.  Although the record shows the RO did not attempt to 
verify his alleged stressors, the Board notes that given that 
the evidence does not contain a diagnosis of PTSD, such an 
exercise is not required.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran).  
Accordingly, the Board finds that none of the elements of 
38 C.F.R. § 3.304(f) have been met.  Therefore, a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.


ORDER

The petition to reopen the claim for service connection for 
erectile dysfunction is denied.

The claim for service connection for PTSD also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


